El Juez Asociado Se. MacLeaey,
emitió la opinión del tribunal.
La apelación presentada, trae esta causa ante nosotros por segunda vez. La sentencia dictada en el primer jui-cio, por la Corte de Distrito, fue considerada y revocada á causa de informalidad en el veredicto, en veinte y cin-co de junio de 3904- Se celebró un nuevo juicio en 30 de marzo último, de conformidad con lo ordenado en Ja sen-tencia dictada por este Tribunal, cuyo juicio resultó por segunda vez en veredicto y sentencia declarando culpable al acusado, de asesinato en primer grado, y dicho acu-sado fue nuevamente sentenciado á muerte, el día 6 de abril de 1905; y contra esta sentencia, se ha interpuesto recurso de apelación para ante este Tribunal. La copia de los autos fue presentada ante este Tribunal, el 16 de mayo último, y careciendo el apelante de abogado defen- ' sor y habiendo sido condenado en causa por delito de pena capital, este Tribunal, con arreglo á la ley, (el acta de 9 *507ele marzo de 1905), designóle un abogado defensor, nombrándose al Hon. Herminio Díaz Navarro para esta ardua y gratuita labor, prestando éste á la causa cuida-dosa atención y haciendo una defensa hábil y vigorosa. Por supuesto, él tenía que aceptar los autos tales como vinieran de la corte inferior, y hacer de ellos el mejor uso posible. La vista de la apelación tuvo lugar el 20 de octubre último, estudiándose los alegatos, y oyéndose los informes orales de los letrados de ambas partes.
La causa parece haber sido juzgada con gran cuidado en el Tribunal inferior, y el abogado defensor tomó toda clase de precauciones para proteger los derechos del acusado. Se presentó y firmó ante el Tribunal sentencia-dor, un pliego de excepciones, observando cuidadosamen-te la ley aplicable al mismo, y reservando nuevos puntos de defensa para su consideración por este Tribunal. Al-gunos de dichos puntos fueron abandonados por el emi-nente abogado del acusado, y otros supuestos errores en los autos, que no se habían consignado en el pliego de excepciones, fueron sometidos por él á la consideración de este Tribunal. Dada la importancia de esta causa, examinaremos todos los puntos presentados, ya hayan surgido en el Tribunal inferior ó ya en este Tribunal, variando el orden de consideración en la forma que nos parezca más natural y conveniente. Si el abogado que hi-zo la defensa del acusado en el Tribunal de Distrito, hubiese leído con atención el dictamen de este Tribunal en la primera vista algunos de los puntos alegados por él, habrían sido probablemente omitidos y se habría evitado así mucho trabajo inútil.
1. — Se presenta en este Tribunal la misma objeción contra la acusación, que fue presentada en él juicio anterior ante el Tribunal inferior y este Tribunal. Esta es la de que la acusación imputa más de un delito. Como el asunto fué considerado muy detenidamente por esta cor-*508te, al conocer de dicha cansa en el mes de junio del año próximo pasado, no es necesario ahora hacer más con respecto á esta cuestión, que referirnos al dictamen emiti-do en esa época. Véase la Jurisprudencia Criminal de 3904, página 55. Entonces la acusación fue considerada suficiente; la acusación es la misma todavía, y nuestra opinión con respecto á ella, no ha cambiado. No está su-jeta á las objeciones presentadas.
II. — El pliego de excepciones demuestra que en él acto del juicio de esta causa, después de’haber prestado jura-mento el jurado, el acusado presentó á la Corte de Distri-to una moción escrita, solicitando que se sobreseyese en el proceso, fundando su solicitud en el artículo 448, párrafo 2 del Código de Enjuiciamiento Criminal, porque' el jui-cio no había sido transferido á petición suya, y no se le había sometido á juicio en el término de ciento veinte días, á contar desde la resolución del Tribunal Supremo, concediéndole un nuevo juicio, en junio de 3.904-
El juez del Tribuna] sentenciador desechó la moción declarando que la sección 448 del Código de ‘Enjuicia-miento Criminal no era aplicable al segundo juicio, y demostrando que la moción, solicitando el sobreseimiento había sido presentada después de haberse formado la lista del jurado, y de haber ■ prestado juramento los miembros del mismo, citándose por'dicho juez los fallos pronunciados por el Tribunal Supremo de California, con arreglo á la sección 3832 del Código Penal de California que es esencialmente idéntica á la sección 448 del Có-digo de Enjuiciamiento Criminal cíe Puerto Pico. La resolución del Tribunal sentenciador ■ era correcta, y es sostenida por un hábil dictamen dado en la causa de The People v. Hawkins, 327 Cal. página 372, en la que se dice lo siguiente:
“El dos dé diciembre de 1898, el Fiscal'de Distrito presentó en la‘ Corte inferior una acusación, imputando al acusado el delito d° *509agresión con intención de matar, y manifestando asimismo que la agresión fue co.11 arma mortífera. La Sección 1382 del Código Penal, contiene la siguiente disposición: “A menos que exista justa causa contraria, el Tribunal decretará el sobreseimiento del proce-so en los casos siguientes: .. “Cuando un acusado, cuyo juicio no baya sido transferido á petición suya, no sea sometido á juicio en el término de sesenta días á contar desde la presentación de la acusación.” El 3 de enero de 1899, el Tribunal dictó una providencia, señalando el' día 3 del siguiente mes de febrero para el juicio de la causa del' acusado. En diclio día 3 de febrero el acusado estaba presente en el Tribunal con su abogado y manifestó que estaba listo para el juicio; enseguida se formó la lista del Jura-do, y éste último prestó juramento para juzgar la causa; entonces el acusado liizo una moción pidiendo al Tribunal que sobreseyese en la causa y que le pusiese en libertad por el motivo de que no se le había sometido á juicio dentro de sesenta días, después de haberse presen-tado la acusación. El Tribuna] denegó la moción, el juicio siguió, y resultó en un veredicto de culpable de agresión con arma mortífera, con cuyo motivo se decretó auto de prisión.”
“El Tribunal no está en el deber de ordenar el sobreseimiento en la causa, con arreglo á la citada Sección 1382, á menos que el acu-sado lo pida. (Ex Parte Fennessy, 54 Cal. 101), de modo que ese derecho podrá ser abandonado JLo mismo que otros privilegios es-tatutorios del acusado que no afecten la Jurisdicción del Tribunal. Está bien establecido el que la formación de la lista del Jurado constituye una parte del juicio (Silcox v. Lang, 78 Cal. 118) ; el peligro legal, es decir, el peligro de ser condenado empieza para el acusado desde el momento en que el Jurado “ha. sido en-cargado de su causa”, y el Jurado se halla encargado de la mis-ma, cuando sus miembros hayan sido inscritos en la lista del Ju-rado, y hayan prestado juramento. (Cooley’s Constitutional Limitations, 6th Ed. 399). Por lo tanto, cuando el acusado hizo aquí la moción, solicitando el sobreseimiento, “había sido sometido á jui-cio,” y se hallaba sometido á juicio sin previa objeción de que el término de sesenta días había transcurrido. Si pudo entonces hacer esa objeción por primera vez, pu-do hacerla también al anunciarse el veredicto ó en cualquiera otra época del juicio. Nosotros estamos convencidos de que la ley nun-ca fue destinada para tales usos, y debemos 'declarar que el acusado renunció al beneficio de la misma (si es que tuvo derecho á dicho beneficio), por la omisión de reclamarlo en el momento oportuno. *510Las siguientes causas tienden á sostener esta conclusión: People v. Bennet, 114 Cal. 56; Polack v. Gurnee, 66 Cal. 266; People v. Romero, 18 Cal. 89; People v. Johnson, 104, Cal. 418.”
Comparemos la ley puertorriqueña sobre el misino asunto. La sección 448 de la Ley de Enjuiciamiento Criminal, en su segundo párrafo, dispone:
“Cuando un acusado, cuyo juicio no haya sido transferido á pe-tición suya, no sea sometido á juicio en el término de ciento veinte días, á contar desde la presentación de la acusación, el Tribunal decretará, á menos cpie exista justa causa contraria, el sobreseimien-to del proceso. ’
Esta sección no tiene referencia á una causa después que ésta haya sido llevada ante el Tribunal Supremo y revocada por el mismo, según claramente resulta de la lectura de la misma ley, que exige que el juicio se verifi-que dentro de los ciento veinte días después de la presen-tación de la acusación. Por supuesto, esto sería imposi-ble, después de haberse llevado la causa en apelación ante el Tribunal más alto; y no hay autorización para insertar — como el apelante en efecto trata de hacer — en lugar de las palabras “después de la presentación de la acusación”, las palabras “después de la concesión de un nuevo juicio por el Tribunal Supremo.” Si la intención de la legislatura hubiese sido establecer disposición algu-na para un caso como el de que se trata, dicho cuerpo, sin duda, habría añadido otro párrafo á la ley expresando claramente tal intención. No es necesario continuar la discusión de este punto, puesto que ha sido definitivamen-te resuelto por la resolución de California, anteriormente mencionada, que está conforme con la razón y la justicia.
III. — Una de las principales objeciones que se presen-taron en el acto del juicio de esta causa ante el tribunal sentenciador, y que fué sostenida con gran celo ante este Tribunal Supremo, es la de que el señor Campillo, Eiscal del Distrito de San Juan, no tenía autoridad para asis-*511tir en este proceso en el Tribunal de Distrito de Guaya-ma, puesto que esas funciones incumbían entera y exclu-sivamente al fiscal de dicho distrito. En el acto del juicio de la causa, según lo demuestra el pliego de excepciones, se presentó esta objeción en 30 de marzo, antes de for-marse la lista del jurado, y antes de empezarse el juicio. El abogado defensor del acusado, citó como fundamento de su objeción, las secciones 64 y 74 del Código Político; la ley de 13 de marzo de 1904, y las secciones 95 y 269 del Código de Enjuiciamiento Criminal. El Eiscal se ocuso á la moción, basando su- oposición en la sección 235 del Código de Enjuiciamiento Criminal y alegando que te-nía una comisión del Gobernador de Puerto Rico y una orden verbal del Hon. .Eiscal General auxiliar, para to-mar parte en el juicio. Luego presentó una comunica-ción del Gobernador en el mismo sentido. La defensa en su contestación, alega además que no puede admitirse el nombramiento lieclio por el Gobernador, porque en es-tos asuntos, el Eiscal General es el único funcionario que con arreglo á la ley, tiene autoridad para hacer tal nom-bramiento. El Tribunal desestimó la moción de la defen-sa, y permitió al fiscal de la Corte de Distrito de San Juan que compareciera y tomara parte en el proceso. Contra, es-ta resolución del Tribunal, el acusado tomó excepción en debida forma. Los mismos argumentos fueron presenta-dos ante este Tribunal, por el hábil letrado nombrado para defender la causa ante el mismo.
Es cierto que, con arreglo á las leyes estatutorias de Puerto Rico, el fiscal del distrito en donde se sigue el pro-ceso, tiene á su .cargo dicho proceso, y es su deber, en general, atender á todos los asuntos de tal índole; pero el Eiscal General tiene facultades para intervenir en cual-quier época en dichos procesos, y esas facultades le han sido concedidas claramente por la ley. Por supuesto, ha-biéndosele concedido esas facultades, el método de su in-*512tervención se deja al Fiscal General, y él puede intervenir personalmente ó por conducto de una persona nombrada para ese fin. Otra sección de la ley, le concede expresamen-te la facultad, cuando el Fiscal de Distrito no está presen-te en. el acto del juicio, de nombrar un Fiscal de Distrito especial, para dirigir el proceso. Bajo la Ley Orgánica, sección 21, el Fiscal General es el primer funcionario del Departamento de Justicia de la isla, y tendrá todas las atribuciones, y ejercerá todas las funciones que por la ley corresponden á un fiscal de Territorio en los Estados Bui-dos hasta donde sea localmente aplicable, y desempeñará todos los demás cargos que le asigne la ley; y por conducto del Gobernador pasará al Fiscal General de los Estados Unidos, los informes que éste le pidiere, los cuales serán trasmitidos anualmente al Congreso. (Véase la Ley Or-gánica, sección 21, página XXIII de los estatutos revisa-dos.)
El Sr. Campillo, ó sea el fiscal cuya intervención fue impugnada, es el fiscal formalmente constituido y nom-brado para el Distrito de San Juan. El era Fiscal del Distrito de Humacao, en la época en que se presentó esta acusación; siendo entonces Guayama una parte del Distri-to de Humacao. El preparó la acusación y dirigió la causa en el juicio anterior ante el Tribunal del Distrito,' y estaba perfectamente al corriente de todos los hechos y circuns-tancias de dicha causa, y de la ley aplicable á la misma. Sin duda por estas razones el Fiscal General tuvo por conveniente enviarle á Guayama, fuera de su Distrito, para ayudar al fiscal do aquél, en un proceso tan importante que envolvía la vida del acusado y el cumplimiento de la lo}^ contra asesinatos. Con arreglo á la Ley Orgánica y á los estatutos de Puerto Pico, creemos que es claro que el Fiscal General tenía tal facultad y que, aparte de la comisión del Gobernador que tenía el Sr. Campillo, la orden verbal del Fiscal General auxiliar era suficiente au-*513tofización para que aquél, compareciera y tomara parte en el proceso.
Se lia hecho referencia, en este respecto y en adición á las autoridades anteriormente citadas, á una ley, dispo-niendo el nombramiento de Fiscales de Distrito, definien-do sus deberes, y para otros fines; cuya ley fué aprobada en 10 de marzo de 1904- Leyes de 1904, páginas 112 á 113. Con arreglo á la sección 3 de esta ley, será el deber de cada Fiscal de Distrito, procesar en su distrito á todos los de-lincuentes por crímenes y delitos de que pueda conocer ba-jo la autoridad de “El Pueblo de Puerto Rico”, y ejercer todas las acciones civiles que conciernan al “Pueblo de Puerto Rico”, y deberá llenar cumplidamente todos los. otros deberes que le confieran las leyes, y comisiones del Fiscal General. Esta sección sola de por sí autorizaría á cualquier fiscal designado por el Fiscal General, para salir de su distrito á otro, y ayudar en el proceso de una causa por asesinato, pendiente en dicho distrito. Seme-jante autoridad y discreción han sido sabiamente confe-ridas al funcionario principal de justicia del Gobierno Insular, y en el presente caso han sido atinadamente ejer-cidas para la mejor administración de la justicia, sin infracción de los derechos del acusado. Yéanse los dictá-menes emitidos por este Tribunal, en la causa de El Pueblo de Puerto Rico contra Aponte, resuelta el 11 de noviembre dé 1905, y la de El Pueblo de Puerto Rico contra Rivera, resuelta en 21 de noviembre del mismo año. ■
IY. — En los párrafos cuarto y sexto del pliego de excep-ciones, el acusado presenta objeciones contra las decla-raciones de los testigos Garbo y Lugo Viña, fundadas en que sus declaraciones eran testimonio de referencia. Ellos declararon acerca de confesiones que les había hecho el acusado; y este mismo punto fué presentado ante este Tribunal y considerado por el mismo en la anterior vista de *514]á causa.- Parece que aún existe en la mente.de los. aboga-dos defensores, confusión con respecto al testimonio dado por testigos acerca de confesiones Trechas por el acusado, y testimonio de referencia propiamente dicho. Según hemos dicho en una vista anterior, con respecto á esta materia:
‘ ‘ EL testimonio de testigos que relataren detalladamente ante el Tribunal, las confesiones bochas á ellos por el acusado,. no puede considerarse. como testimonio de referencia, sino que es -prueba directa de los actos del acusado, que -pueden imputársele en el juicio. Si- el acusado -deseare excluir las confesiones que se propongan pre-sentar contra él, debía demostrar que se bailan comprendidas en una -de las excepciones establecidas por la ley, según la interpretan los autores comentaristas; esto quiere decir que debía demostrar que se bailaba bajo coacción, ó que obraba bajo la influencia de espe-ranzas ó promesas que se le habían hecho para el caso de que hi-ciera una confesión. El Pueblo de Puerto Rico contra Francisco Rivera, dictamen emitido en 25 de junio de 1904.”
'Véase también el dictamen emitido por este Tribunal én la cansa de El Pueblo de Puerto Rico contra Eligier y otro, resuelta en 20 de noviembre de 1905.
Las referencias hechas por el abogado defensor del acu-sado, en su informe oral y en su alegato, á los casos de Sexton contra Sexton 56 Cal. 426; y el de Carroll contra Stork, 57 Cal. 367 tienen aplicación solamente á testimo-nio de'referencia y en casos civiles; por lo tanto, no pue-den ser considerados como autoridades en el (taso de que se* trata.
' Por supuesto, el testimonio de referencia no es admisi-ble contra el acusado en ningún caso; pero las confesiones no. constituyen testimonio de referencia. El Sr. Greenleaf, en su excelente obra sobre las pruebas, describe» el testimo-nio de referencia en la siguiente forma
"Sec. — ;E1 Término “testimonio de referencia” se usa con rela-ción así á lo escrito como á lo hablado, y en su sentido legal deno-1a aquella clase de pruebas que no derivan su .valor solamente del crédito que ha de darse al testigo mismo, sino que descansa también, *515en -parte, en la veracidad y competencia de alguna otra persona. El testimonio de referencia, tal como se lia descrito, es uniforme-mente considerado como inadecuado para establecer algún heclio específico, que por su naturaleza es susceptible de ser probado por testigos que puedan hablar por propio conocimiento. El que esta clase de testimonios suponga algo mejor que pudiera aducirse en el caso particular, no es el único motivo para su exclusión. Su debilidad extrínseca, su insuficiencia para satisfacer la mente con respecto á la existencia del hecho, y los fraudes que pueden rea-lizarse bajo su cubierta, se combinan para apoyar la regla de qué testimonios de referencia son completamente inadmisibles.”
1 Greenleaf sobre Evidencia, -S. 99.
La sustancia de esta sección, ó á lo menos una parte de ella, aparece en un dictamen emitido por el Juez Presiden-te Marshal, en la causa de Mima Queen v. Hepburn, 7 Cranch 290; y la misma lia sido citada aprobatoriamente por el Tribunal Supremo de los Estados Unidos, hablando por conducto del juez Sr. Harlan, en la causa de Hept v. Utah, relatada en 110 U. S. 581.
El anterior dictamen emitido en esta causa, y al que ya nos hemos referido, citamos prolijamente, con relación á la materia de confesiones de culpabilidad, de la obra “ Cooley on-Constitutional Limitations”, y así mismo hici-mos referencia en aquel dictamen á la obra de ‘ ‘ Greenleaf en Evidence”. (Véase la jurisprudencia criminal de 1904. pp. 56, 57, 58, 59 y 60.) El eminente autor últimamente' mencionado, en su obra sobre las pruebas, trata el asunto como sigue:
“See. 214. — Valor de las -confesiones. Pero aquí también, como hemos observado anteriormente con respecto á las admisiones, la prueba ide confesiones verbales de culpabilidad, ¡debe aceptarse con muchísima cautela, pues, además .del peligro que se corre ¡de equi-vocarse, debido á una falsa concepción de las declaraciones del tes-tigo, la falsa aplicación de las palabras, el dejar la parte de expre-sar claramente lo q-ue quiso ¡decir, y la falta de memoria, debe te-nerse presente que el ánimo 'del mismo preso, se encuentra oprimido por lo calamitoso de sn feitua-eión, y que muchas veces influyen en *516su ánimo motivos de'esperanza ó miedo á hacer una falsa confesión. También el celo que tan generalmente prevalece, para descubrir los delincuentes, y especialmente en los casos de culpabilidad agravada, y la fuerte disposición de las personas que se ocupan en buscar pruebas, de confiar en leves motivos de sospecha, cuyas sospechas exageran hasta tenerlas por prueba suficiente, junto con el carác-ter ide, las personas que necesariamente son llamadas como testigos, en casos de .'cielitos ocultos y atroces; todo esto tiene el efecto do disminuir el valor de esta clase de prueba, y algunas veces es el ■motivo por el cual se rechaza, 'cuando en causas civiles se hubiera aceptado. Debe también tenerse -presente la valiosa observación del Señor Juez Foster, de que: “En el curso ordinario de las cosas, esta prueba no debe ser reputada por esa clase de prueba de hechos sen-cillos con que puede ser y muchas veces es confrontada.
“See. 215. — Sujetas á esta cautela al recibirlas y apreciarlas, es-tá generalmente concedido que las 'deliberadas conlesiones de culpa-bilidad, son de las pruebas más eficaces comprendidas en la Ley. El valor de éstas .depende de la suposición de que son deliberadas y voluntarias, y de la presunción de que una persona racional no admitirá hechos que puedan perjudicar sus intereses y seguridad, á no ser que lo haga por encontrarse obligado á ello, por ser impul-sado por la verdad y su propia conciencia. Tales confesiones he-chas de esta manera á cualquiera persona, eu cualquier momento, y en cualquier sitio, con posterioridad á la comisión del delito, y con anterioridad á la 'celebración de su juicio, ante el Magistrado, se aceptan como evidencia, de acuerdo con la. ley común, nomo per-tenecientes á pruebas de culpabilidad. También, las confesiones, lo mismo que las admisiones, pueden inferirse de la conducta del preso, y de su aquiescencia silenciosa á. las manifestaciones de otras personas con respecto á él, en su presencia; siempre que no se ha-yan hecho bajo circunstancias (pie impidieran el que las contes-tara. El Jurado debe determinar, con atención á las circunstan-cias de cada cual, la fe que se puede tener en tales manifestacio-ciones. Las confesiones que se. hagan ante el Magistrado, ó durante el tiempo cpie esté preso el acusado’ son afectadas por ulteriores con-diciones. ’ ’
1 Greenleaf on Evidence, Secciones 214 & 215.
Véase también People v. McCrea 32 Calf. 98; Com. v. Samborn 116 Mass. 61; State v. Brown 48 Iowa 382; State v. Smith 30 La. Ann. 457 y Cam pbell v. State 55 *517Ala. 70, y Autoridades citadas bajo la palabra “Confe-sión” en 1 ’Bouvier’s Law Dictionary, pp. 387 & 388.
Puesto que las declaraciones hechas por los testigos Oarbó y Lugo Viña, no podían ser consideradas como tes-timonio de referencia, y puesto que no se demostró que las confesiones con respecto á las cuales declararon, estaban comprendidas dentro de las excepciones establecidas por los autores comentaristas anteriormente citados, según fue resuelto por los Tribunales mencionados en la presen-te, debemos declarar también que esta objeción por parte del acusado, contra la prueba de sus confesiones presenta-da contra él, no puede considerarse como bien fundada. Tal prueba es claramente admisible según todas las reglas legales que rigen en tales casos.
V. — El quinto punto del pliego de excepciones presenta-do en el Tribunal inferior, se refiere á una pregunta diri-gida á Barbó, por el abogado del acusado, y que fué dese-chada por el Tribunal. El testigo Barbó había declarado que el acusado le dijo que cuatro personas le habían con-vidado el día de autos para ir á un baile en Arroyo, y que antes de partir hacia allí, le habían dado algo que beber: y en este punto el abogado del anisado preguntó al testigo, si estas personas que el acusado.había mencionado, eran personas á quienes él, por sus antecedentes, juzgaba ser capaces de tomar parte en algún crimen- Esta pregun-ta era (‘Jaramente inadmisible porque la contestación hu-biera solamente hecho manifiesta la opinión del testigo con respecto al carácter de las personas mencionadas, que no habían sido suficientemente identificadas con la causa; y su opinión aún en el caso de que se hubiera permitido expresarla ante el jurado, no podía ser propiamente consi-derada por él, ni á favor ni en contra del acusado. EL jurado debe formar sus propias opiniones por los hechos de la causa; por esta razón, y otras claramente! manifiestas, procedía excluir la pregunta. 1 (xmmleaf on Evidence, *518Section 441 Evans v. People 12 Mich. 35 Bates v. Sharon 45 Vt. 481.
VI. — También se objetó en el acto del juicio ante el Tribunal inferior, que se le había permitido al practicante que hizo la autopsia, declarar con respecto á la misma y á las heridas del cuerpo del interfecto, y sobre otros extre-mos de esa naturaleza, afirmándose por el abogado del acusado, que solamente un médico debidamente facultado y graduado en una escuela de medicina, podría declarar propiamente sobre tales materias. Nosotros no conocemos ninguna regla legal que prohíba a persona alguna hacei declaraciones sobre hechos de que tenga conocimiento. No consta que se haya solicitado del practicante, ni que éste haya dado, una opinión profesional. No es necesario un diploma para habilitar á una persona, que tenga el co-nocimiento necesario, para servir de testigo en el juicio de una causa criminal. Se ha permitido á los profanos decla-rar con respecto á la sanidad de juicio ó demencia de per-sonas sometidas á un proceso, aportando los hechos de los cuales el jurado pudiera deducir sus propias conclusiones con respecto á las cuestiones de que se tratara. Era clara-mente permisible por lo que aparece de los autos, que el practicante declarase con respecto a las heridas, la apa-riencia del cadáver, otras materias que fueron esclareci-das por él en el juicio de esta causa.
VIL — También se afirma con empeño por el eminente abogado defensor del acusado, y á favor de este ultimo, que se le debía conceder á éste un nuevo juicio: Primero: Porque el veredicto era contrario á la ley y á las pruebas; y segundo, por errores cometidos en las instrucciones da-das al jurado, por el Tribunal.
El prime]' punto no puede considerarse por este Tribunal) porque no existe en los autos exposición de hechos, ni pliegos de excepciones, que pudieran informarnos con res-pecto á los hechos probados en el juicio de esta causa, *519Véase la causa de El Pueblo de Puerto Rico contra Eligier et al, resuelta por este Tribunal, en,20 de noviem-bre del corriente año. A menos que tengamos los hechos á. la vista, no podemos decir que el veredicto, del .jurado sea contrario, á las pruebas, ni aún á la ley, porque la ley es considerada en relación con las pruebas, y debe ser apli-cable á las mismas- A falta de una exposición de hechos ó. de un pliego de excepciones, demostrándonos patentemen-te las pruebas contradictorias al veredicto, tal objeción no puede ser considerada. No tenemos á la vista absoluta-mente nada-en que pudiéramos fundar una decisión con respecto á la suficiencia ó efecto de las pruebas aducidas en el juicio. Toda presunción en el sentido de la correc-ción de la sentencia dictada por el Tribunal inferior, debe favorecerse por este Tribunal; y es imposible que el acusado demuestre que el veredicto fue contrario á la ley y á las pruebas, sin que traiga á la vista.á lo menos alguna parte esencial de las pruebas presentadas al. jura-do, para su consideración, que pudiera conceptuarse incompatible con el veredicto.
En cuanto á los errores cometidos en las instrucciones dadas al jurado, el pliego de excepciones no demuestra que se haya presentado por el acusado, objeción alguna contra dichas instrucciones ni se ha demostrado objeción alguna de otra manera. Parece que se han dado todas las instrucciones solicitadas por el acusado, á excepción de una sola que era claramente' inadmisible, por no ser una exposición exacta de la ley con respecto al caso. No se presentó ninguna excepción contra su. denegación por el Tribunal, ni se hizo mención de ella en el informe oral ante este Tribunal; y por lo tanto, pueden considerarse como abandonadas todas las objeciones presentadas contra la resolución del Tribunal. No encontrándose en los autos, pliego de excepciones que comprenda las pruebas ni exposición de hechos, el Tribunal debe considerar las *520instrucciones como correctas, á menos que sean mani-fiestamente erróneas bajo cualquier estado de hechos ima-ginables. Es un principio general bien establecido, el que la parte que alegue errores en el procedimiento de un Tribunal, debe demostrarlos, haciendo referencia á los autos. People v. Gilbert 60 Cal. 112 People v. King 27 Calf. 514. People v. Levison 16 Calf. 100.
Una cuidadosa lectura de toda las instrucciones dadas por el juez sentenciador, demostrará que dichas instruc-ciones fueron amplias y completas, comprendiendo todos los extremos de la causa. El observa cuidadosamente las indicaciones hechas en el dictamen emitido por este tribunal, en la anterior vista de esta causa, que tuvo lugar en junio de 1904. Todos los grados de asesinato fueron debidamente explicados al jurado, y lo mismo se hizo con respecto al delito de homicidio. Por cuanto la acusa-ción imputó, y los hechos, hasta donde han podido fijarse, demuestran que el asesinato de Severo Lorenzo fue co-metido con ocasión de robo, este delito fue también ex-plicado al jurado, por el Tribunal- Además, esta fué la circunstancia que se tuvo en cuenta para calificar el ase-sinato-como asesinato en primer grado. Véase el Código Penal, sección 201. Esto requería que el delito de robo fuese definido en las instrucciones dadas por el Tribunal, al jurado. El jurado fué instruido con respecto á la fuer-za y efecto de la prueba indiciaría y la cautela con que de-be ser recibida. También fué informado ampliamente con respecto á la ley sobre la duda razonable, y ciertamente las instrucciones sobre este particular, fueron tan favo-rables como el acusado razonablemente podía exigir. Es ■difícil ver, después de un rígido examen, punto alguno en que el acusado pudiera señalar un error en las instruccio-nes. Por todas estas razones, debe declararse que la mo-ción, solicitando un nuevo juicio, fué debidamente deses-
*521VII I'. — El distinguido abogado-defensor, en su celo por su patrocinado, también presentó ante este; Tribunal, con gran ahinco, una objeción contra la sentencia de muerte pronunciada por el Tribunal contra el acusado, después de su convicción, y especialmente contra la frase usada por el juez: “Que Dios recoja su alma con benignidad.” Oita en apoyo de su objeción varias decisiones de los tribunales de los Estados Unidos, especialmente las que se encuentran en 82 Federal Reporter, 885; 87 Federal Reporter, 172; 101 Federal Reporter, 817; 102 Federal Reporter, 473; 137 U. S. 483; 143 U. S. 442; 146 U. S. 271; 151 U. S. 242. Ninguna de ' estas au-toridades, si se las examina cuidadosamente, apo-yan la proposición sostenida por el abogado defensor. En un caso, á saber, Cross Ex parte, que fué una solicitud presentada ante el Tribunal Supremo de los Estados Uni-dos, para que so expidiera un auto de Habeas Cor ¡mu, y cuyo caso está relatado en el tomo 146, página 272, apa-rece que esta fórmula fué empleada por el Tribunal sen-tenciador, al die tai- sentencia. Dicha causa fué presentada tres veces ante el citado Tribunal, ya en una forma, ya en otra, y nunca se presentó este punto contra la senten-cia; sin embargo, dicha sentencia que contenía esa frase fué aprobada en cada ocasión, con el completo conoci-miento por ]jarte del Tribunal, del uso de la misma. To-das las decisiones de tribunales de último recurso, tienden á demostrar que tales frases, cuando se hace uso de ellas, liara sentenciar á un reo convicto, á la pena extrema de la ley no forman propiamente parte de la sentencia. Con. mo-tivo de una cuestión análoga, se ha enunciado expresamen-te por la autoridad más alta, en el dictamen emitido en la causa de Schwab v. Berggren, 143 U. S. 451, que es mate-ria bien establecida, que el tiempo y lugar de la ejecución en una causa que apareje pena capital, no forman estric-tamente parte del fallo ó sentencia, á no sen.' que hayan *522sido expresamente declarados tal por una ley. El juez: Sr. Harlan, al leer el dictamen de la corte en dicha causa cita 1 GUtty, 780-787; Costley v. Com. 118 Mass. 32; Holden v. Minn. 134 U. S. 483. Desde tiempo inmemorial ha sido usual en todos los paises que se habla el idioma in-glés, usar esta fórmula; ‘‘May G-od have mercy on your soul” (“Que Dios tenga misericordia para con su alma”) al pronunciar la sentencia de muerte contra un reo con-victo. -Por cuanto yo he podido cerciorarme,- dicha frase nunca ha sido declarada .impropia, y mucho menos un error esencial. Y como las leyes de Puerto Pico guardan silencio sobre este punto, la invocación puede usarse ú omitirse á la discreción del juez sentenciador.
IN. — .Finalmente, en este caso se puede hacer referencia á una ley de la Asamblea Legislativa de Puerto Rico, re-lativa á revocaciones de sentencias en causas criminales, aprobada en 30 de mayo de 1904. Véanse las leyes de 1904, P. R., Sesión Extraordinaria, página 16. Dicha ley dispo-ne:
“Siempre que resultare de. los autos, en alguna causa 'criminal, apelada á la Corte Suprema, que cualquier requisito legal baya si-do desatendido por el Tribunal sentenciador, no se anulará la sen-tencia, á menos que el error que de los autos resultare, tendiere á perjudicar los derechos de cualquiera de las partes, y se hubiere interpuesto la debida excepción en el Tribunal sentenciador; dis-poniéndose, sin embargo, que el Tribunal de Apelación podrá cono-cer de errores fundamentales (pie aparecieren en los autos, aún cuando no se hubiere interpuesto objeción á ellos, y tallar sobre los mismos con arreglo al derecho que de los hechos se desprendiere.”
Ciertamente, no parece haber ningún error fundamental en el presente caso; y revisando, en las páginas ante-riores, todos los errores alegados y mencionados en el pliego de excepciones, ó señalados en el informe oral, no hemos podido encontrar error alguno que exija la revoca-ción del fallo y sentencia pronunciados contra el acusado en el tribunal inferior. No se le negó ningún derecho sus-*523tantial. El juicio fue justo é impartial; el acusado tuvo la asistencia de un abogado defensor en el Tribunal sen-tenciador y en la apelación; él se bailaba resguardado por todas las salvaguardias de la ley; y un jurado elegido por él mismo, después de la debida deliberación, le declaró culpable del delito de asesinato en primer grado, y este solem-ne veredicto fué aprobado por un juez hábil é impartial, y la sentencia de muerte fué debidamente pronunciada contra dicho acusado.
Por las razones consignadas en las páginas que prece-den, la sentencia dictada por el Tribunal de Distrito de Guayama, el 6 de abril de 1905, condenando al acusado á sufrir la pena de muerte, debe confirmarse.

Confirmada.

Jueces concurrentes: Bros. Presidente Quiñones, y Asociados, Hernández, Higueras y Wolf.